I concur in the opinion prepared by Mr. Commissioner Andrews and in the conclusion which is reached therein, but in addition to what is said in that opinion, my view is that if the original contract between the attorney and the client was that the attorneys should receive a certain named percentage of the amount recovered under certain conditions, that is in the event of a settlement without a trial, and such a settlement was reached, and thereupon the attorneys in any manner procured from the client an agreement to pay a greater fee than that which had theretofore been agreed upon, that such subsequent agreement would be without consideration and voidable. Under this state of facts. *Page 33 
the service agreed to have been performed for and in consideration of the original agreed fee would have been finished and the settlement accomplished and if then the client agreed to pay an additional amount such agreement would constitute an agreement to make a voluntary contribution and, because of lack of consideration, would be voidable.